Citation Nr: 0819596	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  07-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to inservice asbestos exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to 
August 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which denied service connection for 
COPD, to include scarring in the lung/chronic interstitial 
changes due to inservice asbestos exposure.  

In a November 2007 rating decision, service connection was 
granted for asbestosis with parenchymal scarring and 
pulmonary fibrosis.  However, since service connection for 
COPD was not granted, this rating decision was only a partial 
grant of the benefits sought on appeal and service connection 
for COPD due to asbestos exposure remained in appellate 
status.  


FINDING OF FACT

COPD is not etiologically related to inservice asbestos 
exposure.  


CONCLUSION OF LAW

COPD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in August and September 2005 were sent to 
the claimant which fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21-1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended and the pertinent 
provisions are contained in M21-1, Part VI, para. 7.21.  

The guidelines provide, in part, that the clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that VA is to develop any 
evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  

Furthermore, it was revealed that many of these shipyard 
workers had only recently come to medical attention because 
the latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  See M21-1, Part 6, Chapter 7, 
Subchapter IV, § 7.21 b.

In this case, the RO conceded that the veteran was exposed to 
asbestos during service.  

The veteran has limited his appeal to service connection for 
COPD on the basis that it is related to inservice asbestos 
exposure.  The medical evidence of record shows that the 
veteran has been treated for and diagnosed as having 
respiratory disability since 1997 when chronic lung changes 
were initially shown on x-ray.  A July 2005 VA x-ray report 
showed that the veteran had COPD with mild chronic 
interstitial changes in the lungs.  It was noted that the 
veteran's history was positive for asbestos exposure.  A 
February 2006 VA medical record noted that the veteran had a 
history of asbestos exposure with evidence of interstitial 
fibrosis on physical examination.  A June 2006 VA x-ray 
revealed that the veteran had a mild interstitial pattern 
throughout both lung fields.  It was again noted that the 
veteran had a history of asbestos exposure.  

In October 2006, the veteran was afforded a VA examination to 
resolve if he had a respiratory disability which was related 
to inservice asbestos exposure.  The examiner reviewed the 
claims file and referred to pertinent medical records.  It 
was noted that the veteran's inservice military history was 
consistent with probable asbestos exposure.  A physical 
examination was performed.  The diagnoses were COPD and 
asbestos exposure.  The examiner opined that it was not at 
least as likely as not that the veteran's COPD was caused by 
or exacerbated by his asbestos exposure.  Rather, the 
veteran's COPD findings were more likely than not related to 
his chronic cough and continuing exposure to tobacco smoke 
(his spouse was currently a smoker).  

In January 2007, a medical opinion was provided by a senior 
staff physician from a VA medical center who also had a 
private affiliation with the Medical College of Wisconsin.  
This examiner also reviewed the medical records.  The 
examiner noted hat the veteran had significant exposure to 
asbestos during service.  He was also a reformed 60 pack a 
year cigarette smoker.  He ceased smoking 30 years earlier, 
but continued to be exposed to passive smoke from his wife, a 
current smoker.  The examiner indicated that an August 2005 
lung spirometry was described as "normal," however the 
veteran was unable to adequately perform the forced 
exhalation maneuvers, so the testing was unacceptable per 
criteria set forth by the American Thoracic Society.  The 
June 2006 x-rays showed "prominent bronchial markings in the 
perihilar area" and a "mild interstitial pattern throughout 
both lung fields."  A January 2007 high resolution 
computerized tomography (CT) scan showed "nonspecific 
bilateral peripheral pulmonary fibrosis."  

Based on this information, the examiner opined that the 
pulmonary fibrosis noted on the CT scan and the markings 
noted on x-ray were more likely than not related to the 
veteran's previous asbestos exposure.  The examiner explained 
that a short, intense exposure to asbestos could be 
sufficient to cause asbestosis.  The initial radiographic 
presentation of asbestosis was typically that of bilateral, 
small, primarily irregular parenchymal opacities in the lower 
lobes bilaterally.  A chest film clearly showing the 
characteristic signs of asbestosis in the presence of a 
compatible history of exposure was adequate to diagnose the 
disease.  

The examiner further stated that although the veteran's long 
smoking history and subsequent exposure to passive smoke 
certainly contributed to the development of some component of 
underlying COPD, the parenchymal scarring and pulmonary 
fibrosis on the chest x-ray and CT scan were more likely than 
not related to asbestosis.  

Thus, in sum, this examiner distinguished between the 
asbestosis/pulmonary fibrosis which were the result of the 
inservice asbestos exposure and the COPD, which was related 
to the veteran's exposure to tobacco smoke.  

In April 2007, the VA examiner who performed the October 2006 
VA examination provided an addendum opinion.  He stated that 
pulmonary function tests had been performed that month.  The 
spirometry did not meet the Thoracic Society guidelines due 
to variable effort, excessive variability, and no plateau, 
which was similar to previous pulmonary function testing.  
This examiner then modified his prior opinion and agreed with 
the other examiner that it was at least as likely as not that 
the parenchymal scarring and pulmonary fibrosis on the chest 
x-ray and CT scan were the result of asbestos exposure.  
However, he also agreed that the COPD was related to the 
tobacco exposure.  Specifically, he stated that the asbestos 
exposure was limited whereas the tobacco exposure was over 60 
years in duration and continued.  Therefore, he concluded 
that the pulmonary function tests were a result of the 
tobacco exposure with the contribution of his asbestos 
exposure contributing to less than 5 percent.  In other 
words, if the veteran had never been exposed to asbestos, his 
pulmonary function tests would, as likely as not, not improve 
more than 5 percent.  

The veteran currently has asbestosis with parenchymal 
scarring and pulmonary fibrosis as well as COPD.  The veteran 
was exposed to asbestos in service.  It has been determined 
that the asbestos exposure caused the asbestosis with 
parenchymal scarring and pulmonary fibrosis.  Both examiners 
concluded that the asbestos exposure resulted in this portion 
of the veteran's respiratory impairment and service 
connection has been established for this disability.  
However, the veteran's long prior history of cigarette 
smoking as well as his continued exposure to passive smoke 
caused his COPD, a separate respiratory disability.  

The Board attaches the most significant probative value to 
these medical opinions as they are well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  
However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide 
diagnoses in this case nor is he competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  Conversely, the medical 
examiners are trained in their field and competent to provide 
medical observations, diagnoses, and opinions.  The Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  See Cohen.  

Accordingly, the medical opinions of record are the most 
probative evidence regarding the etiology of the veteran's 
COPD.  The medical opinions outweigh the veteran's own lay 
statements.  These opinions establish that COPD is not 
attributable to inservice asbestos exposure.  Therefore, 
service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for COPD is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


